A motion has been filed to dismiss this appeal, because it does not affirmatively appear from the record that the order extending the time to make and serve a case was filed in the lower court, and the motion is supported by the affidavit of the clerk of the court that such orders were never filed in the trial court. This motion must be sustained on the authority ofTown of Okemah v. Allen, 48 Okla. 757, 150 P. 669.
We therefore recommend that the appeal be dismissed.
By the Court: It is so ordered. *Page 131